Exhibit Certification of the Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 Solelyforthepurposes of complying with 18 U.S.C. section 1350, I, the undersignedActingChief Financial Officer of Earth Search Sciences, Inc. (the "Company"),hereby certify, based on my knowledge, that the Quarterly Report on Form10-QSB oftheCompanyforthequarter ended December 31, 2006 (the "Report")fully complies with the requirements of Section 13(a) of the Securities Exchange Actof1934 and that information contained in the Report fairlypresents,in all material respects, the financial condition and results ofoperationsoftheCompany. Date: April 21, 2008 /s/Tami J. Story Tami J. Story Acting Chief Financial Officer
